Filed 12/15/22 Bank v. Jean-Baptiste CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 AMERIS BANK,                                                         D079378, D079944

           Plaintiff and Respondent,

           v.                                                        (Super. Ct. No. 37-2020-
                                                                    00035772-CU-OR-CTL)
 MACKENSON ROBENS JEAN-
 BAPTISTE,

           Defendant and Appellant.


         CONSOLIDATED APPEALS from a judgment and order of the
Superior Court of San Diego County, Eddie C. Sturgeon, Judge. Affirmed.
         Law Offices of Mark A. Kompa, Mark A. Kompa; and Bradley L. Jacobs
for Plaintiff and Respondent.
         Mackenson Robens Jean-Baptiste, in pro. per, for Defendant and
Appellant.
         Defendant Jean-Baptiste appeals from a judgment entered against him
and in favor of plaintiff Ameris Bank on its declaratory and injunctive relief
complaint and an order granting attorneys’ fees and costs on the judgment.
Ameris Bank sought, among other relief, a declaration that the promissory
note and deed of trust Jean-Baptiste executed in favor of Ameris Bank to
secure a refinance loan for his residential property were valid and
enforceable, and a permanent injunction preventing him from preparing and
recording certain documents that might impair or nullify the loan documents.
      Jean-Baptiste contends that the note and deed of trust on which
Ameris Bank relied in seeking declaratory relief to determine the rights of
the parties are forgeries and should not have been admitted into evidence at
trial. He further contends that the trial court exceeded its jurisdiction in
granting an injunction, that Ameris Bank violated the Fair Debt Collection
Practices Act (FDCPA), the Truth in Lending Act (TILA), the Fair Credit
Reporting Act (FCRA), and Sections 3302, 3305, and 3501 of the California
Commercial Code, that he is entitled to recission of the loan transaction, and
that his due process rights were violated. We conclude that each of these
contentions either is without merit or was forfeited. We therefore affirm the
judgment in favor of Ameris Bank and the order awarding Ameris Bank its
attorneys’ fees and costs.
              FACTUAL AND PROCEDURAL BACKGROUND
      A. Defendant’s Property Loan and Refinancing
      In February 2019, Jean-Baptiste executed a promissory note, secured
by a deed of trust, with Stearns Lending, LLC to purchase certain residential
property located on Sesi Lane in Lakeside, California (the Property). The
loan made by Stearns Lending, LLC to Jean-Baptiste was in the principal
amount of $520,965.
      Less than one year after he bought the Property, Jean-Baptiste applied
for a loan with Ameris Bank to refinance his original loan. Jean-Baptiste
submitted his loan application to Ameris Bank through his broker, Claude B.
at Finance Any1. Jean-Baptiste executed a promissory note, again secured
by a deed of trust, in exchange for a loan from Ameris Bank in the amount of


                                       2
$531,222. Ameris Bank paid off Jean-Baptiste’s original loan in the amount
of $537,447.37, to fund both the original loan for the Property and the
commission of Jean-Baptiste’s broker.
      Before closing on the loan, Ameris Bank sent Jean-Baptiste a document
titled “Closing Disclosure,” which contained the final loan terms and closing
costs, as well as certain required disclosures. Ameris Bank also sent Jean-
Baptiste a document titled “Notice of Right to Cancel,” which informed him of
his right under federal law to cancel the loan transaction by midnight on
November 5, 2019. Ameris Bank did not hear from Jean-Baptiste within the
cancellation period.
      Ameris Bank recorded its deed of trust against the Property on
November 6, 2019. That same day, Ameris Bank paid off Jean-Baptiste’s
original loan via a wire transfer.
      In December 2019, Jean-Baptiste sent a document to Ameris Bank’s
chief finance officer (CFO) Nicole S. titled “Notice of FINAL PAYMENT” that
purported to enclose “final payment and settlement regarding [Ameris Bank’s
refinance] Loan Number 7165139527” and stated that failure to supply
“evidence and proof why this payment is not permitted shall constitute legal
accord and satisfaction of all claims for Loan Number 7165139527.” Jean-
Baptiste had not at that time (and to date has not) paid off his loan with
Ameris Bank.
      In January 2020, Jean-Baptiste mailed Nicole a second notice, titled
“Notice of Fault and Opportunity to Cure.” The document asserted that
because the CFO had not replied to his first “Notice of Final Payment,” she
was “now in [de]fault and [agreed] with and . . . stipulated that there is no
further balance owed on the account number mentioned above.”




                                        3
      In February 2020, Jean-Baptiste recorded a UCC-1 Financing
Statement with the California Secretary of State on behalf of himself, as
“creditor,” against himself, as “debtor.” The document provided that “all of
debtor’s assets[,] including . . . any land[ ] and personal property . . . are
released to the Debtor to serve as collateral for the Creditor Secured Party’s
[Jean-Baptiste] benefit.”
      In February 2021, Jean-Baptiste, as the purported “Beneficial Interest
Holder” of Ameris Bank’s first position deed of trust, recorded an instrument
titled “Notice of Acceptance and Acknowledgment of Contract, Interest, and
Deed” with the Register of Deeds in Cabarrus County, North Carolina. The
document purported to transfer Jean-Baptiste’s ownership interest in the
Property to the Traci Lynn Southerland Living Trust and effect a “full
settlement and closure” and “Satisfaction of Mortgage.”
      B. Litigation
      Jean-Baptiste sued Ameris Bank CFO Nicole S. in California small
claims court for breach of contract, alleging she was personally liable to him
for “a one time fee” in the amount of $1,000 based on the terms of their
contract. In May 2020, Jean-Baptiste added Ameris Bank as a defendant to
the small claims action by way of a First Amended Claim, but he did not
serve the amended complaint on Ameris Bank or Nicole.
      Ameris Bank then filed an action for declaratory relief against Jean-
Baptiste and his spouse Meurly Louis, seeking a judicial declaration that
confirmed the validity and enforceability of the note and deed of trust as well
as injunctive relief. The trial court consolidated Ameris Bank’s declaratory
action with Jean-Baptiste’s small claims case.
      Jean-Baptiste filed what he titled “Defendant’s Response to order and
move this court to dismiss Plaintiff’s Declaratory Relief complaint for failure


                                         4
to state a claim which relief can be granted.” In the document, Jean-Baptiste
claimed “damages based on theories of RICO, State Statutes and Common
Law” and alleged that Ameris Bank had extorted him. The document also
asserted various Uniform Commercial Code and federal statute-based
affirmative defenses and argued Jean-Baptiste was entitled to rescind the
note and deed of trust under “Basic Principles of Rescission for Fraud.” It did
not directly attack the sufficiency of Ameris Bank’s claim for declaratory
relief.
          C. Trial
          Trial commenced in July 2021. Jean-Baptiste was self-represented.
Ameris Bank introduced the testimony of two lay witnesses and two expert
witnesses as well as Jean-Baptiste.
          Terry A., who is Ameris Bank’s vice president, Western Production
Manager, and custodian of records, testified that she oversees all residential
loan transactions in the western region for the bank, including the loan
transaction with Jean-Baptiste. Terry described the process by which Jean-
Baptiste submitted his loan refinance application to Ameris Bank through
his broker, Claude B., and how Ameris Bank ultimately approved the
application. She also described how Ameris Bank prepared the promissory
note and deed of trust in connection with the loan transaction, securing
Ameris Bank’s loan in the amount of $531,222 against the Property, and
testified that Jean-Baptiste executed and delivered the note and deed of trust
to Ameris Bank. Jean-Baptiste objected to the admission of the note based on
hearsay and to both the note and deed of trust based on his assertion that the
original documents should be present at trial. His objections were overruled
by the trial court.




                                         5
      According to Terry, Ameris Bank had sent Jean-Baptiste a “Closing
Disclosure,” which contained certain required disclosures, and a document
titled “Notice of Right to Cancel,” which informed him of his right under
federal law to cancel the loan transaction within a certain number of days.
She testified that Jean-Baptiste signed the notice and did not cancel his loan.
Jean-Baptiste objected to the admission of the closing disclosure document as
hearsay. The trial court overruled his objection and received the document
into evidence.
      Terry testified that, having relied on Jean-Baptiste’s failure to cancel
the loan transaction, Ameris Bank then paid off Jean-Baptiste’s original loan
in the amount of $537,447.37, to pay for both the original loan for the
Property and the commission for Jean-Baptiste’s broker, and recorded its
deed of trust against the Property. She further testified that Jean-Baptiste
never tendered “cash, check, money order, or any other commercially
acceptable form of payment” to pay off his loan, such that there was
“absolutely not” any accord and satisfaction between Jean-Baptiste and
Ameris Bank. Terry also stated that, as of June 2021, Jean-Baptiste
continued to owe Ameris Bank a loan balance of $528,595.35, which amount
was reflected in his most recent mortgage statement at that time.
      On cross-examination, Terry testified that she was not familiar with
GAAP accounting principles or the California Commercial Code and was not
involved with Ameris Bank’s bookkeeping entries. She also testified that
Ameris Bank is the holder of the original security instrument executed with
Jean-Baptiste, that she has firsthand knowledge of the location of the
promissory note, and that Ameris Bank does not take original notes and
deeds out in public because of the possibility that they may be damaged or
lost. Jean-Baptiste concluded his cross-examination of Terry and then asked


                                       6
the trial court: “Your Honor, how may I settle this matter today? . . . May I
please have the order of the court?” The court informed Jean-Baptiste he
would receive an order when the trial was complete.
      Ameris Bank next called title attorney Jon Bradley H. (Bradley) as an
expert witness. Bradley testified that he had reviewed the deed of trust as
well as (1) a UCC-1 financing statement that Jean-Baptiste had prepared and
filed with the California Secretary of State, and (2) a document titled “Notice
of Acceptance and Acknowledgement of Contract, Interest, and Deed,” which
Jean-Baptiste prepared and then recorded in North Carolina. Bradley
testified that the latter document purported to transfer Jean-Baptiste’s
ownership interest in the Property to the Traci Lynn Southerland Living
Trust and that both documents could affect the marketability of Ameris
Bank’s deed of trust against the Property. Jean-Baptiste declined to cross-
examine Bradley.
      Ameris Bank’s next witness was Maria J., a notary signing agent who
testified that she had notarized the deed of trust for Jean-Baptiste, which she
watched him sign after verifying his identity. Maria testified that she was
confident it was Jean-Baptiste who signed the deed of trust and her notary
book in her presence. Jean-Baptiste declined to cross-examine Maria as well,
instead stating to the trial judge: “Let the record reflect that I repent for my
sin. I will not argue any facts, law, jurisdiction or venue in this case.”
      Ameris Bank then introduced the testimony of Manuel G., a forensic
document examiner. Manuel testified that he had compared the known
signatures of Jean-Baptiste to the signatures on the note and deed of trust
executed in favor of Ameris Bank and concluded that the signatures on the
note and deed of trust were “likely genuine,” meaning “written by
Mr. Baptiste.” Again, Jean-Baptiste declined to cross-examine the witness,


                                        7
instead stating: “Your Honor, just let the record reflect that I repent for my
sin. I will not argue any facts, law, jurisdiction or venue in this case.”
      Ameris Bank called Jean-Baptiste as its final witness. When asked
where he resides, Jean-Baptiste stated that he was “not here to testify” and
repeatedly asked the trial judge how he could “settle this matter.” Ameris
Bank then rested its case, and the trial judge informed Jean-Baptiste it was
his turn to present his case in chief and asked whether he wanted to call any
witnesses to the stand. Both Jean-Baptiste and his wife Meurly Louis stated
that they did not wish to testify. The court then attempted to clarify whether
Jean-Baptiste wished to rest his case, and Jean-Baptiste again asked the
trial judge how he could settle the matter and requested the order of the
court. The court therefore concluded that there would be no rebuttal from the
defense.
      The court then asked counsel for Ameris Bank to specifically state the
requested relief, instructing Jean-Baptiste to listen very carefully. Counsel
for Ameris Bank reiterated the relief sought in the complaint and clarified
that it was also seeking judgment in its favor in Jean-Baptiste’s related small
claims case. Jean-Baptiste declined to give a closing statement.
      D. Trial Court Judgment and Order Awarding Fees and Costs
      At the conclusion of the trial, the court found in favor of Ameris Bank.
That same day, the court entered judgment in favor of Ameris Bank on its
declaratory and injunctive relief complaint and in favor of Ameris Bank and
Nicole S. on Jean-Baptiste’s small claims complaint. The trial court did not
issue, and neither party requested, a statement of decision.
      After entry of the judgment, Ameris Bank submitted its memorandum
of costs and filed a motion for attorneys’ fees. Jean-Baptiste filed an




                                        8
opposition. The court held a hearing on the motion and granted Ameris
Bank’s motion for fees and costs.
      Jean-Baptiste timely appealed both the judgment and order awarding
fees and costs. We consolidated the two appeals for disposition.
                                 DISCUSSION
                                        I
      Jean-Baptiste appeals the judgment in favor of Ameris Bank on its
complaint for declaratory and injunctive relief. We reject each of his
contentions as forfeited or without merit and conclude that substantial
evidence supports the trial court’s judgment.
A. Standard of Review and General Principles
      In reviewing the appeal of a trial court’s judgment after a bench trial,
we generally conduct an independent review of questions of law and apply
the substantial evidence rule to the trial court’s fact findings. (SFPP v.
Burlington Northern & Santa Fe Ry. Co. (2004) 121 Cal.App.4th 452, 461.) If
the court’s factual findings are supported by substantial evidence, we must
affirm them. This rule applies whether the factual findings are express or
implied. (Id. at p. 462.)
      Under the doctrine of implied findings, where there is no statement of
decision from the court after trial, we must “presume that the trial court
made all factual findings necessary to support the judgment for which
substantial evidence exists in the record.” (Shaw v. County of Santa Cruz
(2008) 170 Cal.App.4th 229, 267.) The doctrine of implied findings flows
logically from “three fundamental principles of appellate review: (1) a
judgment is presumed correct; (2) all intendments and presumptions are
indulged in favor of correctness; and (3) the appellant bears the burden of
providing an adequate record affirmatively proving error.” (Fladeboe v.


                                       9
American Isuzu Motors Inc. (2007) 150 Cal.App.4th 42, 58.) Jean-Baptiste
did not ask the trial court to issue a statement of decision. Accordingly, we
presume the trial court made all findings necessary to support the judgment
in favor of Ameris Bank. As we will explain, the judgment is supported by
substantial evidence.
B. Defendant Forfeited His Right to Challenge Evidentiary Rulings
      As an initial matter, Jean-Baptiste contends on appeal that the trial
court erred in admitting (1) certified copies of the promissory note and deed of
trust, because the note constituted hearsay and the two documents were not
originals, and (2) Ameris Bank’s closing disclosure, which he argued at trial
contained hearsay. We conclude that Jean-Baptiste has forfeited these
arguments.
      First, we may disregard Jean-Baptiste’s challenges to the trial court’s
evidentiary rulings because these arguments do not appear under separate
argument headings in his opening brief as required. (See Cal. Rules of Court,
rule 8.204(a)(1) [“Each brief must: [¶] . . . [¶] (B) State each point under a
separate heading or subheading summarizing the point, and support each
point by argument”]; Alameida v. State Personnel Bd. (2004) 120 Cal.App.4th
46, 59.)
      Second, Jean-Baptiste’s evidentiary arguments are also properly
disregarded because he has not presented any legal argument or authority
demonstrating why or how the trial court erred in admitting the documents
in question. To demonstrate error, Jean-Baptiste was required to supply us
with “ ‘cogent argument supported by legal analysis and citation to the
record.’ . . . We may and do ‘disregard conclusory arguments that are not
supported by pertinent legal authority or fail to disclose the reasoning by
which the appellant reached the conclusions he wants us to adopt.’ ” (United


                                       10
Grand Corp. v. Malibu Hillbillies, LLC (2019) 36 Cal.App.5th 142, 153
(United Grand).) Jean-Baptiste has provided only conclusory statements that
his objections to the closing disclosure, promissory note, and deed of trust
were overruled and that the latter two documents are “forgeries” and thus
inadmissible. His failure to provide factual support or cite any relevant
authority means that we may, and do, treat the arguments as insufficiently
developed and therefore forfeited. (United Grand, at p. 153; Nickell v.
Matlock (2012) 206 Cal.App.4th 934, 947 [where no evidence or authority is
cited to support conclusory assertions, the argument is forfeited].)
C. Substantial Evidence Supports the Judgment
      To the extent Jean-Baptiste seeks to raise a substantial evidence
argument as to Ameris Bank’s declaratory relief claim, we reject it. Ameris
Bank presented substantial evidence at trial demonstrating it was entitled to
a judgment declaring that: (1) the loan documents that Jean-Baptiste
executed in favor of Ameris Bank (namely, the promissory note and deed of
trust) are valid and enforceable; (2) pursuant to the loan transaction, Ameris
Bank fulfilled its contractual obligations by funding Jean-Baptiste’s refinance
loan in the amount of $531,222 and paying off the entire loan balance he
previously owed his original lender; (3) the deed of trust Ameris Bank
recorded remains in first position against the Property; (4) the deed of trust is
equitably subrogated up to the principal amount of the original lender’s
purchase money deed of trust in the amount of $517,788.49; and (5) none of
the documents Jean-Baptiste prepared and/or recorded in an attempt to
nullify the loan transaction with Ameris Bank have any legal effect to nullify
or otherwise impair any of the loan documents, in particular the promissory
note and deed of trust Jean-Baptiste executed in favor of Ameris Bank.




                                       11
      Ameris Bank proved through admission of properly authenticated
documents and testimony of its employees that Jean-Baptiste submitted a
refinance application to Ameris Bank through his broker, he executed a
promissory note secured by a deed of trust in exchange for the loan from
Ameris Bank in the amount of $531,222, Ameris Bank paid off Jean-
Baptiste’s original loan, and Ameris Bank recorded its deed of trust against
the Property in November 2019.
      Jean-Baptiste appears to challenge the sufficiency of evidence only as
to the validity of the note and deed of trust. Specifically, he contends that
Ameris Bank cannot prevail on its claim because it failed to prove that it is
the “holder in due course” of the loan instruments at issue in this case. We
disagree.
      At trial, Ameris Bank introduced certified copies of the note and deed of
trust into evidence through the testimony of its employee and custodian of
records, Terry. Terry oversaw Jean-Baptiste’s loan transaction and
authenticated the two documents at trial, describing how Ameris Bank
prepared the note and deed of trust and testifying that Jean-Baptiste
executed and delivered the note and deed of trust to Ameris Bank. Jean-
Baptiste’s objections to the documents were overruled by the trial court.
Each document specifically identifies Ameris Bank as the lender.
      Ameris Bank also relied on the testimony of Manuel G., who has been a
forensic document examiner for more than 40 years and testified as an expert
in almost 200 cases, and Maria J., a notary signing agent, to demonstrate
that Jean-Baptiste executed the note and deed of trust. Manuel testified that
he concluded after comparing Jean-Baptiste’s signatures on various
documents that, in his expert opinion, the signatures on the note and deed of
trust were likely genuine and written by Jean-Baptiste. Maria testified that


                                       12
she notarized the deed of trust for Jean-Baptiste, who signed it in her
presence after she verified his identity. These documents and testimony
demonstrate that Jean-Baptiste executed the note and deed of trust.
      As Ameris Bank points out, at no point has Jean-Baptiste expressly
denied that he executed a note and deed of trust in favor of Ameris Bank for
the refinancing of his loan. Instead, he claims that the original note was
never recorded or certified by the County of San Diego and argues that
Ameris Bank was required to present the original promissory note and deed
of trust, rather than certified copies, to prove its claim at trial. He provides
no support for the first argument and cites only to Commercial Code section
3501 in support of the second. Again, he fails to sufficiently develop these
arguments. In any event, Jean-Baptiste’s reliance on Commercial Code
section 3501 is misplaced, as the “Commercial Code simply does not govern
the creation of a real estate mortgage.” (Lovelady v. Bryson Escrow, Inc.
(1994) 27 Cal.App.4th 25, 29.) We therefore conclude that substantial
evidence supports the conclusion that the promissory note and deed of trust
Jean-Baptiste executed in favor of Ameris Bank are valid and enforceable.
D. The Trial Court Did Not Act in Excess of Its Jurisdiction
      Jean-Baptiste also contends that the trial court exceeded its
jurisdiction by entering an order restraining him from preparing,
disseminating, or recording without prior approval of the trial court any
document that seeks to impair, extinguish, or nullify the loan documents
Jean-Baptiste executed in favor of Ameris Bank. We reject this contention.
      As a threshold matter, it is important to distinguish between the two
types of jurisdictional errors. First, “ ‘[l]ack of jurisdiction in its most
fundamental or strict sense means an entire absence of power to hear or
determine the case, an absence of authority over the subject matter or the


                                         13
parties.’ ” (People v. American Contractors Indemnity Co. (2004) 33 Cal.4th
653, 660.) Second, a court may lack “ ‘jurisdiction’ (or power) to act except in
a particular manner, or to give certain kinds of relief, or to act without the
occurrence of certain procedural prerequisites.’ ” (Id. at p. 661.)
Fundamental subject matter jurisdiction cannot be waived or forfeited.
(People v. Tindall (2000) 24 Cal.4th 767, 776, fn. 6.) “In contrast, a court’s act
in excess of its jurisdiction is valid until set aside, and a party may be
precluded from setting it aside, due to waiver, estoppel or the passage of
time.” (Ibid.)
      Jean-Baptiste does not appear to contest that the trial court had
personal and subject matter jurisdiction over him, but rather he argues that
the court exceeded its jurisdiction in granting the injunction against him.
Ameris Bank points out that Jean-Baptiste raises this argument for the first
time on appeal. To the extent Jean-Baptiste may have forfeited his argument
by failing to present it to the trial court, we nevertheless exercise our
discretion to briefly address the issue, as it involves undisputed facts. (City
of San Diego v. Boggess (2013) 216 Cal.App.4th 1494, 1503.)
      Where, as here, the trial court grants a permanent injunction, we will
not disturb its decision to do so absent a showing of a clear abuse of
discretion. (Thompson v. 10,000 RV Sales, Inc. (2005) 130 Cal.App.4th 950,
964.) Although we must ensure the trial court’s exercise of discretion is
supported by substantial evidence, we resolve all factual conflicts and
questions of credibility in favor of Ameris Bank and “indulge all reasonable
inferences to support the trial court’s order.” (Horsford v. Board of Trustees
of California State University (2005) 132 Cal.App.4th 359, 390.)
      We conclude that the trial court properly exercised its broad discretion
in enjoining Jean-Baptiste from attempting to disseminate, publicize, or


                                        14
record without the prior approval of the trial court any documents that might
impair or nullify the loan documents he entered into with Ameris Bank. A
permanent injunction may be granted in various circumstances, including
where it appears from “the complaint that the plaintiff is entitled to the relief
demanded, and the relief, or any part thereof, consists in restraining the
commission or continuance of the act complained of, either for a limited
period or perpetually” and where “pecuniary compensation would not afford
adequate relief.” (Code Civ. Proc., § 526, subds. (a)(1), (a)(4).)
      Ameris Bank proved at trial that it was entitled to the requested
declaratory relief, Jean-Baptiste’s prior conduct could harm Ameris Bank, it
was likely this conduct would continue in the future, and the potential harm
could not be cured by monetary relief. First, the bank established that Jean-
Baptiste previously recorded a UCC-1 Financing Statement with the
California Secretary of State on behalf of himself, as “creditor,” against
himself, as “debtor,” purporting to release “all of debtor’s assets[,]
including . . . any land[ ] and personal property” as collateral for the creditor’s
(Jean-Baptiste) benefit. Second, the bank established that Jean-Baptiste also
recorded an instrument titled “Notice of Acceptance and Acknowledgment of
Contract, Interest, and Deed” in North Carolina. The document asserted that
Jean-Baptiste was the “Beneficial Interest Holder” of Ameris Bank’s first
position deed of trust and purported to transfer Jean-Baptiste’s ownership
interest in the Property to the Traci Lynn Southerland Living Trust.
      Title expert witness Bradley H. testified that if Jean-Baptiste recorded
these or similar documents in San Diego County, they could adversely affect
the marketability of the bank’s first position deed of trust against the
Property, which was the only collateral it received in exchange for its
$531,222 loan to Jean-Baptiste. This evidence supports the trial court’s


                                        15
exercise of discretion based on Jean-Baptiste’s prior conduct. (See AMN
Healthcare, Inc. v. Aya Healthcare Services, Inc. (2018) 28 Cal.App.5th 923,
952.)
        Jean-Baptiste, on the other hand, presented no evidence to the trial
court to rebut Ameris Bank’s showing that it was entitled to the requested
relief or to demonstrate either that non-injunctive relief could suffice as a
remedy or Jean-Baptiste would be harmed as a result of the injunctive relief.
We therefore reject any argument by Jean-Baptiste that the injunction was in
excess of the trial court’s jurisdiction.
E. Defendant Has Forfeited His Remaining Contentions
        Jean-Baptiste also contends that Ameris Bank violated the FDCPA,
TILA, FCRA, and various provisions of the Commercial Code, that he is
entitled to rescission of the note and deed of trust he executed with Ameris
Bank, and that his due process rights were violated. We decline to reach the

merits of these arguments because Jean-Baptiste has forfeited them.1
        As Ameris Bank points out, Jean-Baptiste failed to assert, much less
present evidence in support of, any of these alleged violations or claim for
rescission at trial. To the contrary, he declined to rebut any of Ameris Bank’s
evidence or present his own affirmative case. He called no witnesses and
stated several times that he did not want to testify, instead repeatedly asking
the trial judge, “How may I settle this matter today?” Jean-Baptiste twice
stated: “I will not argue any facts, law, jurisdiction or venue in this case.”
He then asked the trial judge: “Your Honor, does the record reflect that I’m



1     Jean-Baptiste also raises several additional arguments for the first
time in his reply brief without a showing of good cause. Each of these new
arguments has therefore also been forfeited. (Hurley v. Department of Parks
& Recreation (2018) 20 Cal.App.5th 634, 648, fn. 10.)
                                            16
not arguing any facts, law, jurisdiction or venue in this case?” He thus
declined to present any evidence at all during trial.
      Nor did Jean-Baptiste plead any of the alleged violations or his request
for rescission as cross-claims or affirmative defenses. Indeed, it does not
appear from the register of actions that Jean-Baptiste filed an answer to
Ameris Bank’s complaint. If he did, it is not in the record. “[T]he appellant
‘has the burden of providing an adequate record. [Citation.] Failure to
provide an adequate record on an issue requires that the issue be resolved
against [the appellant].’ ” (Blue Mountain Enterprises, LLC. v. Owen (2022)
74 Cal.App.5th 537, 557.) In short, Jean-Baptiste did not properly present
his new arguments to the trial court, so we reject them as forfeited. (See City
of San Diego v. D.R. Horton San Diego Holding Co., Inc. (2005) 126
Cal.App.4th 668, 685 (D.R. Horton) [contentions or theories raised for the
first time on appeal are not entitled to consideration].)
      Although arguments raised for the first time on appeal may be
considered where the appellant presents a question of law on undisputed
facts, this exception to the rule does not apply here. (See McDonald’s Corp. v.
Board of Supervisors (1998) 63 Cal.App.4th 612, 618.) In support of his
claims on appeal, Jean-Baptiste asserts several disputed facts not previously
alleged, including that he did not submit a loan application to Ameris Bank,
that Ameris Bank improperly required him to purchase insurance in violation
of the TILA and failed to disclose certain required material facts in violation
of the TILA and the FDCPA, and that the original promissory note was
“stolen, converted to a ‘draft’ with unauthorized signatures[,] and




                                       17
negotiated.” He also relies on two exhibits not admitted into evidence at

trial.2
      Documents and facts not presented to the trial court generally cannot
be considered on appeal. (Pulver v. Avco Fin. Servs. (1986) 182 Cal.App.3d
622, 632.) And a respondent should not be required to defend against a new
theory on appeal where it “contemplates a factual situation the consequences
of which are open to controversy and were not put in issue or presented at the
trial.” (Strasberg v. Odyssey Group (1996) 51 Cal.App.4th 906, 920, internal
quotations omitted.) We therefore decline to consider the facts and
documents Jean-Baptiste now relies on that were not properly presented
below.
      Jean-Baptiste also contends that Ameris Bank’s refusal to allow him
the opportunity to examine the original loan documents, rather than certified
copies, amounts to a denial of due process. We decline to reach the merits of
this argument because Jean-Baptiste makes only conclusory statements in
support of his contention and fails to properly develop it. (United Grand,
supra, 36 Cal.App.5th at p. 153 [appellate courts may disregard conclusory
arguments not sufficiently developed].) His citations to the record
demonstrate only that he objected to the admission of certain evidence at
trial—they do not provide any factual support that could substantiate his
claim. Nor does he provide any legal authority in support of his argument,
instead citing only a Federal Rule of Civil Procedure inapplicable here and



2      Exhibits 22 and 26 are the subject of objections and a motion to strike
filed by Ameris Bank. We overrule the objections and deny the motion to
strike, as Jean-Baptiste is correct that, to the extent they were lodged with
the trial court, the documents are “deemed part of the record” pursuant to
California Rules of Court, rule 8.122(a)(3). However, as noted, we decline to
consider the exhibits because they were not admitted into evidence at trial.
                                      18
federal case law that stands for basic propositions regarding due process. We
therefore disregard his due process argument as well.
                                        II
      Jean-Baptiste also contends that the trial court erred in granting
Ameris Bank’s motion for attorneys’ fees in the amount of $112,390 and costs
in the amount of $4,812.46. We again reject his contention because he has
forfeited it and it is without merit. We therefore affirm the order.
      Trial courts have broad discretion to determine what constitutes a
reasonable award of attorneys’ fees. We will not disturb an award of fees and
costs unless we find that the trial court has abused its discretion. (PLCM
Group, Inc. v. Drexler (2000) 22 Cal.4th 1084, 1095.)
      Jean-Baptiste’s briefing does not substantiate the claim that there has
been any such abuse here. He instead merely repeats his argument from his
appeal of the judgment—namely, that Ameris Bank has not proven itself as
the holder of the promissory note. We reject this contention for two reasons.
First, Jean-Baptiste did not raise this argument in opposition to Ameris
Bank’s motion for fees and costs below. He has therefore forfeited it. (D.R.
Horton, supra, 126 Cal.App.4th at p. 685.) Second, even if we were to
consider the argument on the merits, we have already determined that
substantial evidence supports the trial court’s finding that the note and deed
of trust Jean-Baptiste executed in favor of Ameris Bank are valid and
enforceable. Jean-Baptiste does not dispute that the promissory note and
deed of trust contained provisions authorizing recovery of attorneys’ fees, nor
does he contest the amount of the fees awarded. The trial court acted well
within its discretion in granting Ameris Bank its reasonable fees and costs
after granting judgment in its favor.




                                        19
                             DISPOSITION
      The judgment and order are affirmed. Ameris Bank is awarded its
costs on both appeals.




                                                          BUCHANAN, J.

WE CONCUR:




McCONNELL, P. J.




O’ROURKE, J.




                                   20